47 F.3d 1172
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Conrad Richard SPIEGEL, Defendant-Appellant.
No. 94-1047.
United States Court of Appeals, Sixth Circuit.
Jan. 5, 1995.

Before:  JONES, NORRIS, and DAUGHTREY;  Circuit Judges.
PER CURIAM.


1
Defendant, Conrad Spiegel, appeals the sentence which followed his guilty plea to bankruptcy fraud.  He argues that the district court erred when it denied him a two-level sentencing reduction for acceptance of responsibility, and that he received ineffective assistance of counsel at his sentencing hearing.


2
The district court pointed to a number of factors which indicated to him that defendant had failed to accept responsibility for his criminal conduct, as contemplated by the sentencing guidelines.  The court found that defendant continued to engage in a type of criminal conduct linked to the offense to which he had confessed;  that he failed to make restitution to the victims of his criminal conduct in spite of his having the ability to do so;  and that he had lied extensively in completing a financial affidavit in order to obtain court-appointed counsel.  Because there is sufficient evidence in the record to support these findings, the district court was warranted in concluding that defendant was not entitled to a reduction in his sentence for acceptance of responsibility.


3
Absent exceptional circumstances, this court does not review claims of ineffective assistance of counsel upon direct appeal.  As is usually the case, the circumstances here indicate that the district court is the better forum for defendant to develop a record and argument concerning his contention that his counsel was ineffective, utilizing the post-conviction relief procedures available under 28 U.S.C. Sec. 2255.  See United States v. Daniel, 956 F.2d 540, 543 (6th Cir.1992).


4
For the reasons stated, the sentence is affirmed.